878 F.2d 1444
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re AIRTITE, INCORPORATED and Zonatherm Products, Inc.
Misc. No. 245.
United States Court of Appeals, Federal Circuit.
March 31, 1989.

Before FRIEDMAN, BISSELL and ARCHER, Circuit Judges.
ARCHER, Circuit Judge.

ORDER

1
Airtite, Incorporated and Zonatherm Products, Inc. petition for writ of mandamus to direct the United States District Court for the Northern District of Illinois to reverse its March 9, 1989 order refusing to stay the proceedings pending the outcome of the Patent Office's reissue proceeding.


2
Mandamus is to be reserved for exceptional circumstances.  One seeking a writ carries the burden of showing that its right to issuance of the writ is clear and indisputable and that no other adequate means to seek the relief are available.    Allied Chemical Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980).


3
Airtite concedes that a district court has the discretion to grant or deny a motion for stay under these circumstances.  In Allied Chemical, the Supreme Court stated that "where a matter is committed to discretion, it cannot be said that a litigant's right to a particular result is clear and indisputable."    Allied Chemical, 449 U.S. at 36.  Thus, mandamus is not appropriate.


4
Accordingly,

IT IS ORDERED THAT:

5
Airtite's petition for writ of mandamus is denied.